Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 December 2021 has been entered.

Claims 4-14 and 27-43 were canceled.
Claims 1-3 and 15-26 are pending and under consideration.

It is noted that claims 2 and 3 recite different wording “operably” and “operatively”, respectively. 

Withdrawn Rejections
Rejection of Claims 4-7 and 13-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn.  Applicant canceled the claim(s) and therefore this rejection is moot. 

Rejection of Claims 4-7 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, is withdrawn.  Applicant canceled the claim(s) and therefore this rejection is moot. 

Rejection of Claims 1-10 and 13-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn.  Applicant amended/canceled the claim(s), thereby obviating this rejection/objection.  

Rejection of Claim(s) 1-3, 7-10, and 15-19 under 35 U.S.C. 102(a)(2) as being anticipated by US2016/0186150 is withdrawn. Applicant amended/canceled the claim(s), thereby obviating this rejection/objection. 

Rejection of Claim(s) 1 and 4-6 under 35 U.S.C. 102(a)(2) as being anticipated by US2018/0250395 is withdrawn.  Applicant amended/canceled the claim(s), thereby obviating this rejection/objection.

Rejection of Claim(s) 1, 2, 4, 6-10, and 13-14 under 35 U.S.C. 102(a)(2) as being anticipated by US2016/0177276 is withdrawn.  Applicant amended/canceled the claim(s), thereby obviating this rejection/objection. 

Rejection of Claims 1-3, 7-10, and 15-19 under 35 U.S.C. 103 as being unpatentable over US2016/0186150 in view of US patent No. 5837243A and Weiskopf et al is withdrawn.  Applicant amended/canceled the claim(s), thereby obviating this rejection/objection. 

 New Rejections Necessitated by Claim Amendments
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: claim 1 lacks claim number by claim amendment filed on 13 December 2021.  Appropriate correction is required.

Claims 15-21 and 24-26 are objected to as being dependent on objected base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 and 22-23 recite “the fusion protein”.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite “a fusion protein” any more due to the claim amendment filed on 13 December 2021.  Amending claim 1 to “A composition comprising a polynucleotide comprising SEQ ID NO:4 or SEQ ID NO:8, encoding a fusion protein” will overcome this rejection.  
Claims 2 and 3 lacks antecedent basis for the leader sequence and the label or tag. It is suggested that Applicant amend each of claims 2 and 3 to recite “wherein the polynucleotide further encodes …”.

Conclusion
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        
/JESSICA H ROARK/Primary Examiner, Art Unit 1643